Citation Nr: 1139674	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-22 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to June 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the above claim.

In April 2011, a hearing was held before the undersigned Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  


FINDING OF FACT

The Veteran does not have a hearing loss disability in either ear.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial adjudication of the claim for service connection for bilateral hearing loss in April 2008, a January 2008 letter advised the Veteran of the evidence necessary to substantiate his claim and the respective obligations of the Veteran and the VA in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also provided the Veteran with notice on the issues of establishing a disability rating and effective dates.  Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran's service treatment records are associated with the claims folder, as are post-service private and VA medical examination reports and treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  Several VA medical examinations also address the issue of whether there is any current hearing loss disability for VA benefits purposes.

The Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in the process of evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The record reflects that the Veteran had noise exposure during active service and his service with the National Guard.  However, while there was some reduction of hearing noted at 500 Hertz bilaterally at the time of National Guard enlistment examination in July 1984, VA examination in September 2000 revealed normal findings bilaterally.  Audiological testing conducted at that time revealed that the Veteran's pure tone thresholds were as follows, with threshold levels recorded in decibels:

HERTZ

500 1000 2000 3000 4000 RIGHT 10 10 5 10 10 LEFT 5 5 5 15 25

In addition, following the filing of the subject claim in November 2007, VA audiological examination in February 2008 revealed normal findings.  Audiological testing conducted at that time revealed that the Veteran's pure tone thresholds were as follows, with threshold levels recorded in decibels:

HERTZ

500 1000 2000 3000 4000 RIGHT 10 10 5 10 20 LEFT 10 0 5 15 35

On the Maryland CNC test, the Veteran received a score of 96 percent for the right ear and 98 percent for the left ear for word recognition. 

Similarly, private audiological results from June 2008 and July 2010 also do not reveal any thresholds that would establish right or left ear hearing loss for VA compensation purposes, and it is unclear if Maryland CNC Word testing was conducted.  The private examiner in July 2010 stated that the Veteran had normal hearing.

Finally, VA audiological examination in May 2010 revealed that the Veteran had normal hearing for VA purposes.  Audiological testing conducted at that time revealed that the Veteran's pure tone thresholds were as follows, with threshold levels recorded in decibels:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 5 5 15 25 LEFT 10 0 5 15 25

Word recognition scores using the Maryland CNC Word test were 98 percent bilaterally.    

Based on the above evidence, the Board concludes that the Veteran is not entitled to service connection for hearing loss in either ear.  The Veteran did not suffer from a chronic hearing loss disability during his military service or within one year of his separation from active duty.  Furthermore, there is no audiometric evidence of a hearing threshold in either ear that is 40 decibels or greater at frequencies of 500, 1000, 2000, 3000, or 4000 Hertz; hearing thresholds for at least three of these frequencies in either ear are not 26 decibels or greater; and word recognition scores using the Maryland CNC test are not less than 94 percent.  38 C.F.R. § 3.385.  Thus, the evidence demonstrates that the Veteran does not have a current hearing loss disability for VA benefits purposes.  

In summary, the law provides that there must be a current diagnosis of a disorder for service connection to be granted.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a medical diagnosis of hearing loss for VA benefits purposes, the Board must deny the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board recognizes that the Veteran has testified that he believes he suffers from a hearing loss disability.  However, the Veteran has not demonstrated that he has any training that has made him competent to diagnose himself with a hearing loss disability for VA benefits purposes.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Under the applicable VA laws and regulations, a hearing loss disability requires that the Veteran's hearing be manifested by certain minimum auditory thresholds or when recognition scores using Maryland CNC testing are less than 94 percent.  38 C.F.R. § 3.385.  Simply put, the evidence of record does not demonstrate that the Veteran is competent to make such findings.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable, and the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.


ORDER

The claim for service connection for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


